Eish, P. J.
There being some conflict in the evidence as to whether the engineer, on- the -locomotive which struck and killed the animal for the value of which suit was brought, exercised all ordinary and reasonable care and'diligence to prevent striking it, and the jury having returned a verdict in favor of the plaintiff for its proved value, there was no error committed in refusing to sanction the petition for certiorari the only assignment of error therein being that the verdict was contrary to law and the evidence.

Judgment affirmed.


A ll the Justices concur.